              Case 2:21-cv-00161-JAD-VCF Document 3 Filed 04/06/21 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3       JULIUS BRADFORD,                                     Case No.: 2:21-cv-00161-JAD-VCF

 4             Petitioner
                                                               Order Directing Docketing and
 5 v.                                                                Service of Petition

 6 CALVIN JOHNSON, et al.,

 7             Respondents

 8

 9            Julius Bradford, a Nevada pre-trial detainee, has submitted a pro se 28 U.S.C. § 2241

10 habeas corpus petition. 1 Having conducted a preliminary review of the petition, I direct that it be

11 docketed and served on respondents.

12            A petition for federal habeas corpus should include all claims for relief of which

13 petitioner is aware. If petitioner fails to include such a claim in his petition, he may be forever

14 barred from seeking federal habeas relief upon that claim. See 28 U.S.C. §2254(b) (successive

15 petitions). If petitioner is aware of any claim not included in his petition, he should notify the

16 court of that as soon as possible, perhaps by means of a motion to amend his petition to add the

17 claim.

18            IT IS THEREFORE ORDERED that the Clerk ELECTRONICALLY SERVE the

19 petition [ECF No. 1] on the respondents.

20            IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney

21 General, as counsel for respondents and provide respondents an electronic copy of all items

22

23
     1
         ECF No. 1.
           Case 2:21-cv-00161-JAD-VCF Document 3 Filed 04/06/21 Page 2 of 3




 1 previously filed in this case by regenerating the Notice of Electronic Filing to the office of the

 2 AG only.

 3         IT IS FURTHER ORDERED that respondents file a response to the petition, including

 4 potentially by motion to dismiss, within 90 days of service of the petition, with any requests for

 5 relief by petitioner by motion otherwise being subject to the normal briefing schedule under the

 6 local rules. Any response filed should comply with the remaining provisions below, which are

 7 entered pursuant to Habeas Rule 5.

 8         IT IS FURTHER ORDERED that any procedural defenses raised by respondents in this

 9 case be raised together in a single consolidated motion to dismiss. In other words, the court does

10 not wish to address any procedural defenses raised herein either in seriatum fashion in multiple

11 successive motions to dismiss or embedded in the answer. Procedural defenses omitted from

12 such motion to dismiss will be subject to potential waiver. Respondents should not file a

13 response in this case that consolidates their procedural defenses, if any, with their response on

14 the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly

15 lacking merit. If respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a)

16 they should do so within the single motion to dismiss not in the answer; and (b) they should

17 specifically direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

18 Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses,

19 including exhaustion, should be included with the merits in an answer. All procedural defenses,

20 including exhaustion, instead must be raised by motion to dismiss.

21         IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

22 specifically cite to and address the applicable state court written decision and state court record

23 materials, if any, regarding each claim within the response as to that claim.



                                                     2
            Case 2:21-cv-00161-JAD-VCF Document 3 Filed 04/06/21 Page 3 of 3




 1          IT IS FURTHER ORDERED that petitioner will have 45 days from service of the

 2 answer, motion to dismiss, or other response to file a reply or opposition, with any other requests

 3 for relief by respondents by motion otherwise being subject to the normal briefing schedule

 4 under the local rules.

 5          IT IS FURTHER ORDERED that any additional state court record exhibits filed herein

 6 by either petitioner or respondents be filed with a separate index of exhibits identifying the

 7 exhibits by number. The CM/ECF attachments that are filed further must be identified by the

 8 number or numbers of the exhibits in the attachment.

 9          IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of any

10 responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the Reno Division

11 of this court. Courtesy copies must be mailed to the Clerk of Court, 400 S. Virginia St., Reno,

12 NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the mailing

13 address label. No further courtesy copies are required unless and until requested by the

14 court.

15

16          Dated: April 6, 2021

17                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
18

19

20

21

22

23



                                                     3
